Abatement Order filed November 29, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00810-CV
                                   ____________

   DONALD GRETHER, PAUL A. HEINIG, REBECCA ANN, INC. AND
           PLANTATION HEALTH CARE, INC., Appellants

                                        V.

                  SUNSET NURSING HOME, INC., Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72817

                            ABATEMENT ORDER

      Notice was filed on November 23, 2016, that appellant Paul A. Heinig is in
bankruptcy. Tex. R. App. P. 8.1. According to the notice, on November 23, 2016,
appellant Heinig petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Southern District of Texas under case number 16-80379.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM




                                           2